UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANIBAL ASENCIO, on behalf of himself and others:
similarly situated,
Plaintiff, . ORDER
-against- 20 Civ. 5645 (GBD)
MILEA TRUCK SALES CORP. and BARRY MILEA, :
Defendants. 2
ween eee eee eee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The December 16, 2020 conference is canceled.
Dated: New York, New York

December 10, 2020
SO ORDERED.

RGE/B. DANIELS
ited States District Judge

 

 

 
